Citation Nr: 0910327	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for tremors in the 
hands and joints, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a throat 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for a right wrist 
disability.

8.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1986 to March 1989, and from February 2003 to 
June 2004.  These periods represent activation as a member of 
the New Jersey Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO), which 
denied entitlement to service connection for the above 
conditions.  

In October 2007, the Board remanded all eight issues to the 
RO via the Appeals Management Center (AMC) for additional 
evidentiary development.  Specifically, the Board noted that 
VA examinations were required.  The Veteran repeatedly failed 
to report for such, and the case was returned to the Board 
for further appellate consideration.

In October 2008, the Board requested an opinion from an 
appropriate VA medical expert, in lieu of examination.  The 
requested opinion was received in November 2008, and the 
Veteran was afforded a 60 day period in which to respond or 
comment.  In February 2009, the appellant's representative 
submitted a brief in reply to the medical expert opinion.


FINDINGS OF FACT

1.  There is no competent medical evidence of any current 
chronic disability of the respiratory system.

2.  There is no competent medical evidence of any current 
chronic disability manifested by tremors of the hands and 
joints.

3.  There is no competent medical evidence of any current 
chronic disability manifested by headaches.

4.  There is no competent medical evidence of any current 
chronic disability of the skin.

5.  There is no competent medical evidence of any current 
chronic disability of the throat.

6.  There is no competent medical evidence of any current 
chronic sinusitis disability.

7.  There is no competent medical evidence of any current 
chronic right wrist disability.

8.  There is no competent medical evidence of any current 
chronic right shoulder disability.




CONCLUSION OF LAW

1.  Service connection for a respiratory disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Service connection for tremors of the hands and joints is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3. Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).

4.  Service connection for a skin disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

5.  Service connection for a throat disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

6.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).

7.  Service connection for a right wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

8.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the Veteran 
prior to the initial adjudication of the claims, in May 2004 
correspondence, which informed the Veteran of the elements of 
service connection generally, described the evidence and 
information needed to substantiate his claims, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  While the letter did not include notice 
regarding VA policies and practices in assigning effective 
dates or disability evaluations, such error is harmless in 
light of the denial of entitlement below.  Because service 
connection is not granted, no effective date or disability 
evaluation is assigned.  The Board notes that the Veteran 
received supplemental notice in November and December 2007 
regarding the need for examinations and the consequences of a 
failure to report.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA 
has obtained all available service treatment records, and has 
associated with the file VA outpatient treatment records from 
August 2005 to January 2006.  VA obtained private treatment 
records from Family Practice Associates (FPA) on behalf of 
the Veteran.  The Veteran was scheduled  to present personal 
testimony at a hearing before a Veterans Law Judge in August 
2007, but he failed to appear.  Similarly, although the 
Veteran did report for a June 2004 VA general examination, he 
subsequently failed to report for multiple VA examinations 
without explanation or attempt to reschedule.  Based on the 
Veteran's history of failing to report for examinations, and 
the lack of any indication that this pattern will change, no 
further examination need be scheduled.  In November 2007 (and 
again in December 2007), VA informed the Veteran that if he 
failed to report for a scheduled examination, his claims 
would be decided based on the evidence of record.  
Regulations clearly provide for such.  See also 38 C.F.R. 
§ 3.655.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.


 Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  In 
promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 34539 
(June 10, 2003).  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2006).  As has been 
previously found, the Veteran in this case did serve in 
Southwest Asia during the defined Persian Gulf War period, 
and hence is eligible for consideration of service connection 
under the applicable presumptions.

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Here, the claims of service connection for a respiratory 
disability, for tremors of the hands and joints, for 
headaches, for a skin disability, for a throat disability, 
for sinusitis, for a right wrist disability, and for a right 
shoulder disability are all denied because the evidence of 
record fails to show any current, chronic disability.

A review of service treatment records reveals that as of 
November 2001, prior to service in Southwest Asia, there were 
no abnormalities noted on examination.  The Veteran's five 
year National Guard physical found him qualified for 
retention and stated that he was in good physical condition.  
While on active duty in Southwest Asia in June and July 2003, 
the Veteran was exposed to sulfur fires.  At that time, he 
reported a bloody nose, shortness of breath, vomiting, 
burning of his throat and lungs, and a rash on his chest, 
arms, and knees.  He had a productive cough.  He experienced 
relief of symptoms when removed from the smoke, but they 
reoccurred when he was again exposed.  At a July 2003 
examination, the sole remaining sign of the sulfur exposure 
was irritation of the mucous membranes.  In April 2004, the 
Veteran reported headaches and joint pain associated with his 
sulfur fire exposure as well.  In March 2004, the Veteran 
sought treatment for right wrist and shoulder injuries, both 
of which had occurred earlier.  The shoulder was initially 
injured in June 2003, when the Veteran slipped climbing out 
of a truck and caught himself with his right arm, 
hyperextending the shoulder.  Muscle strain of the rotator 
cuff was diagnosed in March 2004.  With regard to the wrist, 
the Veteran stated that in January 2004, a truck tailgate had 
fallen on the right wrist.  Tenderness was noted, but no 
diagnosis was made.

At the June 2004 VA examination, the Veteran reported his 
exposure to sulfur fires in Southwest Asia in 2003.  He 
stated that he had experienced a bloody nose, rash, 
difficulty breathing, and a productive cough.  He also 
reported his documented right shoulder and wrist injuries, 
and stated that symptoms has resolved.  He had tremors of the 
hands and expressed concern over itching.  Physical 
examination was unremarkable.  Gait and mobility were normal, 
and range of motion of the upper and lower extremities was 
full.  Examination of the respiratory system, to include nose 
and sinuses, revealed no abnormalities.  There were no 
current rashes or other skin growths, and no neurological 
problems were noted.  The examiner listed as diagnoses 
chemical exposure to sulfur fires; mucous membrane 
irritation, resolved; right shoulder injury; right wrist 
injury; and sinusitis.  He observed that multiple medical 
problems had been noted following the exposure to sulfur 
fires, but these had resolved.

July 2004 private records from FPA consist of laboratory 
results which showed only a recurrent or chronic 
mononucleosis infection and slightly elevated cholesterol.  
There is no mention of any of the claimed disabilities.

Similarly, VA treatment records from August 2005 to January 
2006 reveal no treatment for or complaints related to the 
claimed disabilities.  Repeated physical evaluations report 
no abnormalities, and the Veteran registers no subjective 
complaints.  He is treated regularly for psychiatric 
complaints, erectile dysfunction, and nicotine dependence.

In October 2007, the Board reviewed the claims file and 
remanded the case to the AMC for the scheduling of VA 
examinations.  These examinations were determined to be 
necessary to confirm the presence or absence of current 
disabilities, as well as to obtain medical opinions regarding 
a nexus to service for any identified disability.  As was 
noted above, the Veteran repeatedly failed to report for the 
scheduled examinations, though notice of such was sent to him 
at his address of record.  The Veteran did not respond in any 
way to the letters VA sent him scheduling his examinations; 
he particularly did not request rescheduling or offer good 
cause for the failure to report.

In October 2008, the Board forwarded the claims file to a 
qualified VA doctor in order to obtain the required diagnoses 
and medical opinions, if possible.  The expert was asked to 
review the claims folder and identify any and all current 
diagnoses, as well as to opine as to whether it was at least 
as likely as not that any current disability was related to 
in-service sulfur fire exposure, due to in service disease or 
injury, or was manifestation of an undiagnosed illness.  A 
response was received in November 2008.

Dr. NR, a staff hospitalist at the VA Medical Center at 
Hampton, Virginia, reviewed the claims file in its entirety 
and noted the in-service treatment discussed above.  He also 
noted the limited post-service medical evidence and the 
Veteran's failure to report for several appointments.  The 
doctor concluded that "current records...are insufficient to 
state clearly if [the] patient does or does not have 
disability of his respiratory system, sinusitis, and chronic 
joint related issues...."  The testing of record was not that 
required to resolve these questions.  Further, as no tremors 
or skin conditions were observed in current records, there is 
no basis on which to find a chronic disability.  The doctor 
described the post service evaluations of record as 
"incomplete;" he also noted that more complete examinations 
had been offered to the Veteran, but he had failed to report.

When a veteran fails to report for an examination scheduled 
in conjunction with an original claim for compensation, the 
claim shall be decided on the evidence of record.  38 C.F.R. 
§ 3.655(b). 

The evidence of record establishes in service injuries of the 
right shoulder and wrist, and general systemic injury from 
exposure to sulfur fires.  Unfortunately, the evidence of 
record does not establish the presence of any of the 
currently claimed chronic disabilities.  The competent 
medical evidence that is of record appears to show that all 
signs and symptoms of the in-service injuries resolved 
without residuals.  The June 2004 examiner identified no 
current chronic disability, and the November 2008 expert 
reviewer similarly found no basis upon which any current 
residual could be identified.

In the absence of any diagnosed current disability, service 
connection must be denied with regard to all the Veteran's 
claims.   The Court has held that there can be no valid claim 
without proof of a present disability.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992);   Rabideau  v. Derwinski, 2 Vet.App. 
141 (1992).  As the medical evidence of record does not 
establish that the Veteran has any of the chronic 
disabilities claimed, service connection for each must be 
denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a respiratory disability is denied.

Service connection for tremors in the hands and joints is 
denied.

Service connection for headaches is denied.

Service connection for a skin disability is denied.

Service connection for a throat disability is denied.

Service connection for sinusitis is denied.

Service connection for a right wrist disability is denied.

Service connection for a right shoulder disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


